EMPLOYMENT AGREEMENT AGREEMENT, made and entered into as of the 24th day of August, 2008, by and between All American Pet Company Inc., a Maryland corporation (together with its successors and assigns permitted under this Agreement, the “Company”), and Barry Schwartz (the “Executive”). W I T N E S S E T H WHEREAS, the Executive is currently serving as the Chairman of the Board of Directors and Chief Executive Officer of the Company; WHEREAS, the Company and the Executive enter into this employment agreement dated August 24, 2008 (the “Employment Agreement”) under which the Term of Employment (as defined under this Employment Agreement) expires on January31, 2014; WHEREAS, the Company desires to continue the employment of the Executive as its Chairman and Chief Executive Officer embodying the terms of such continued employment (this “Agreement”); WHEREAS, the Executive desires to enter into this Agreement and to accept such continued employment, subject to the terms and provisions of this Agreement; WHEREAS, the Company and the Executive desire to formalize the terms of employment by whichExecutive has been serving the companyso that the Term of Employment will now be formalized and expire on January31, 2013 WHEREAS, the Company desires to grant the Executive an award of performance-based restricted stock that will serve as incentive, retention and retirement compensation; WHEREAS, the Company and the Executive desire to set the terms for a formal Employment Agreement to provide that the terms and conditions fully comply with the requirements of Internal Revenue Code Section409A and the regulations promulgated there under; WHEREAS, the Company and the Executive desire to amend the terms by which Executive has been workingto make other miscellaneous and technical amendments to the understanding by which the Executive has been working; and WHEREAS, the Company and the Executive desire to amend and restate all prior understanding regarding the terms of employment are restatedin its entirety with this Agreement; NOW, THEREFORE, in consideration of the premises and mutual covenants contained herein and for other good and valuable consideration, the receipt of which is mutually acknowledged, the Company and the Executive (individually a “Party” and together the “Parties”) agree as follows: 1. Definitions. (a) “Accelerated Equity Award Gains” shall mean the sum of (x)the Accelerated Option and SAR Gains and (y)the Accelerated Share Award Gains. (b) “Accelerated Options” shall mean those unvested stock options that become vested in accordance with Sections 1l(d), 1l(e) or 1l(g). (c) “Accelerated Option and SAR Gains” shall mean: in the case of any Accelerated Option, or any Accelerated SAR that is settled in shares of the Company’s common stock, the product of: (A) the number of shares of the Company’s common stock acquired by the Executive upon exercise of any Accelerated Option or Accelerated SAR, multiplied by [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY (B) the difference between (x)the fair market value per share of the Company’s common stock underlying such Accelerated Option or Accelerated SAR as of the date on which the Executive exercised the Accelerated Option or Accelerated SAR less (y)the exercise price or grant price (as equitably adjusted) of such Accelerated Option or Accelerated SAR; or in the case of any Accelerated SAR that is settled in cash or in property, other than shares of the Company’s common stock, the amount of cash and fair market value of any property paid or transferred to the Executive with respect to the Accelerated SAR. (d) “Accelerated Share Award Gains” shall mean the aggregate value of the Accelerated Shares based on the closing price the Company’s common stock value determined on whichever of the following dates produces the greatest value: the Termination Date; the date on which the Executive breaches Sections 14(a) or 14(b) below; or the date on which the Executive transfers or otherwise disposes of the Accelerated Shares. (e) “Accelerated SARs” shall mean those unvested stock appreciation rights that become vested in accordance with Sections 1l(d), 1l(e), or 11(g), (f) “Accelerated Shares” shall mean those shares of the Company’s common stock granted by the Company to the Executive as compensation for services that would have been forfeited in the event that the Executive’s employment with the Company had been terminated by the Company for Cause in accordance with Section11(c)below. (g) “Base Salary” shall mean the Executive’s base salary as determined in accordance with Section4 below. (h) “Board” shall mean the board of directors of the Company. (i) “Bonus Opportunity” shall mean the Executive’s Threshold Bonus opportunity, Target Bonus opportunity and Maximum Bonus opportunity as described in Section5 below. (j) “Cause” shall mean: a conviction of the Executive, or a plea of nolo contendere, to a felony involving moral turpitude; or willful misconduct or gross negligence by the Executive resulting, in either case, in material economic harm to the Company; or a willful continued failure by the Executive to carry out the reasonable and lawful directions of the Board; or fraud, embezzlement, theft or dishonesty of a material nature by the Executive against the Company or any Subsidiary or a willful material violation by the Executive of a policy or procedure of the Company, resulting, in any case, in material economic harm to the Company; or a willful material breach by the Executive of this Agreement. An act or failure to act shall not be “willful” if (i)done by the Executive in good faith or (ii)the Executive reasonably believed that such action or inaction was in the best interests of the Company. (k) “Change in Control” shall mean: the acquisition by any person, entity or “group” (as defined in Section13(d) of the Exchange Act) (other than by (i)any subsidiary or affiliate of the Company, (ii)any entity owned, directly or indirectly, 50% or more by the Company, (iii)any employee benefit plan of any such entity, and/or any [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY entity for their benefit), through one transaction or a series of related transactions of 50% or more of the combined voting power of the then outstanding voting securities of the Company; or the liquidation or dissolution of the Company (other than a dissolution occurring upon a merger or consolidation thereof); or the sale, transfer or other disposition of all or substantially all of the assets of the Company through one transaction or a series of related transactions to one or more persons or entities that are not, immediately prior to such sale, transfer or other disposition, affiliates of the Company. (l) “COBRA” shall mean the federal law with respect to continuation of health coverage created under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended from time to time. (m) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to time. (n) “Competitive Activity” shall mean an activity in which the Executive engages directly or indirectly (whether as a principal, agent, partner, employee, investor, owner, consultant, board member or otherwise) that is in material direct competition with the Company or any of its Subsidiaries in any of the States within the United States, or countries within the world, in which the Company or any of its Subsidiaries conducts business with respect to a business in which the Company or any of its Subsidiaries engaged during the Term of Employment; provided, however, that an ownership interest of 4.9% or less in any publicly held company shall not constitute a Competitive Activity; and further provided, however, that the Executive may be employed by or otherwise associated with a business or entity of which a subsidiary, division, segment, unit, etc. is in material direct competition with the Company or any Subsidiary but as to which such subsidiary, division, segment, unit, etc. the Executive has no direct or indirect responsibilities or involvement so long as the Executive does not breach the covenant of confidentiality contained in Section13 below. (o) “Disability” shall mean the Executive’s inability to substantially perform his essential duties and responsibilities under this Agreement, with or without reasonable accommodation, for a period of (i)6 consecutive months or (ii)180 days in any 12-month period, as determined by a licensed physician mutually selected by the Company and the Executive. If the Parties cannot so agree on a licensed physician, each Party shall select a licensed physician and the two licensed physicians shall select a third licensed physician who shall make such determination for this purpose. (p) “Effective Date” shall mean August 24, 2008. (q) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from time to time. (r) (i)the Executive, (ii)any spouse, parent, sibling or descendant of the Executive, and (iii)any spouse or descendant of any parent, sibling or descendent of the Executive. (s) “Good Reason” shall mean, without the Executive’s prior written consent, the occurrence of any of the following events or actions within the 90-day period preceding a termination of employment by the Executive: a reduction of the Executive’s Base Salary or Bonus Opportunity (i.e.—not a reduction of any actual bonus amount (if any) paid from year to year); or an actual relocation of the Executive’s principal office that is more than 25 miles from Beverly Hills; or a diminution of the Executive’s title, authority, duties or responsibilities, or the assignment to the Executive of titles, authority, duties or responsibilities that are materially inconsistent with his titles, authority, duties and/or responsibilities under Section3 below, other than an isolated, insubstantial and inadvertent action not taken in bad faith and which is promptly remedied; or a failure to re-elect the Executive as a member of the Board; or a failure of the Company to obtain the assumption in writing of its obligations under this Agreement by any successor to all or substantially all of the assets of the Company within 15 days after a merger, consolidation, sale or similar transaction; or [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY a material breach by the Company of this Agreement, (t)“LTIC” shall mean long-term incentive compensation. (u) “Maximum Bonus” shall mean the maximum annual incentive award opportunity described in Section5 below. (v) “Noncompetition Period” shall mean the period commencing on the Effective Date and ending on (i)if the Executive’s employment is terminated in accordance with Section11(b), 11(c), 11(d), 11(e), 11(f) or 11(g) below during the Term of Employment, then the 2nd anniversary of the Termination Date, (ii)if the Executive’s employment is terminated on account of the Executive’s death in accordance with Section11(a), then the date of the Executive’s death, or (iii)if the Term of Employment ends and the Executive’s employment has not been terminated in accordance with Section11 below, then the 5th anniversary of the Effective Date. (w) “Nonsolicitation Period” shall mean the period commencing on the Effective Date and ending on (i)if the Executive’s employment is terminated in accordance with Section1l(b), 1l(c), 1l(d), 1l(e), 1l(f) or 1l(g) below during the Term of Employment, then the 2nd anniversary of the Termination Date, (ii)if the Executive’s employment is terminated on account of the Executive’s death in accordance with Section11(a), then the date of the Executive’s death, or (iii)if the Term of Employment ends and the Executive’s employment has not been terminated in accordance with Section11 below, then the anniversary of the Effective Date. (x) “Subsidiary” shall mean a corporation of which the Company owns more than 50% of the Voting Stock or any other business entity in which the Company directly or indirectly has an ownership interest of more than 50%. (y) “Target Bonus” shall mean the target annual incentive award opportunity described in Section5 below. (z) “Threshold Bonus” shall mean the threshold annual incentive award opportunity described in Section5 below. (aa) “Term of Employment” shall mean the period specified in Section2 below. (bb) “Termination Date” shall mean the date that the Executive’s employment is terminated (either by death, by the Company or by the Executive) in accordance with Section11 below. (cc) “Voting Stock” shall mean capital stock of any class or classes having general voting power under ordinary circumstances, in the absence of contingencies, to elect the directors of a corporation. 2. Term of Employment. The Company hereby employs the Executive, and the Executive hereby accepts such employment, for the period commencing on the Effective Date and ending on the earlier of (i)11:59 PM EST on January31, 2014or (ii)the Termination Date. The Company and the Executive shall both notify the other Party in writing on or about the 4th anniversary of the Effective Date that the Term of Employment will end in 1 year. [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY 3. Position, Duties and Responsibilities; Reporting. (a) As of the Effective Date and continuing for the remainder of the Term of Employment, the Executive shall be employed as the Chairman and Chief Executive Officer of the Company and shall be responsible for the operations and other general management of the affairs of the Company. The Executive shall serve the Company faithfully, conscientiously and to the best of the Executive’s ability and shall promote the interests and reputation of the Company. Unless prevented by sickness or Disability, the Executive shall devote a majority of the Executive’s time, attention, knowledge, energy and skills, during normal working hours, and at such other times as the Executive’s duties may reasonably require, to the duties of the Executive’s employment. The Executive, in carrying out his duties under this Agreement, shall report solely and directly to the Board of Directors. Provided that the following activities do not materially interfere with the Executive’s duties and responsibilities as Chairman and Chief Executive Officer of the Company, the Executive may (i)engage in charitable and community affairs, so long as such activities are consistent with his duties and responsibilities under this Agreement, (ii)manage his personal investments, and (iii) serve on the boards of directors of other companies (but not more than 3 public companies without the Board’s prior written consent). (b) It is the intention of the Parties that the Executive shall serve as a member of the Board at all times during the Term of Employment. ( c) The company will within one year of the date of this agreement shall provide D & O insurance to cover all senior officers and directors. 4. Base Salary. During the Term of Employment, the Executive shall be paid an annualized Base Salary of not less than $150,000. The Base Salary shall be payable in accordance with the regular payroll practices of the Company. The Base Salary shall be increased by a minimum of eight percent (8%) and reviewed no less frequently than annually for purposes of increase in the discretion of the Board; provided, however, that the Base Salary, if increased, shall never be decreased from such increased amount unless the Executive provides his prior written consent to such decrease. 5. Annual Incentive Compensation Programs. During the Term of Employment, the Executive shall participate in the Company’s annual incentive compensation plan, program and/or arrangements applicable to senior-level executives as established and modified from time to time by the Board of Directors in its sole discretion. During the Term of Employment, the Executive shall have a Threshold Bonus opportunity under such plan or program equal to 60% of his current Base Salary, a Target Bonus opportunity under such plan or program equal to 100% of his current Base Salary, and a Maximum Bonus under such plan or program equal to 180% of his current Base Salary, in each case based on satisfaction of performance criteria to be established by the Compensation Committee of the Board within the first 3 months of each fiscal year that begins during the Term of Employment. Payment of annual incentive compensation awards shall be made in the same manner and at the same time that other senior-level executives receive their annual incentive compensation awards. 6. Long-Term Incentive Compensation Programs. (a) The Company shall grant at the signing of this agreement to the Executive 2,375,000 performance-based restricted shares of the Company’s common stock and warrants that entitle the holder to purchase 2,500,000 shares of common stock at a price of $0.17 per share for a period of ten (10) years from the date of the options (the “Special Performance-Based Restricted Stock Grant”). The Parties agree that all compensation attributable to the Special Performance-Based Restricted Stock Grant shall be tax deductible under Code Section 162(m). Subject to Section11 below, the [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY Special Performance-Based Restricted Stock Grant shall vest 100% on the Executive’s 65th birthday, provided that he is still an employee of the Company on that date. The Special Performance-Based Restricted Stock Grant shall be subject to other terms and conditions as set forth by the Compensation Committee of the Board in a Special Performance-Based Restricted Stock Award Agreement. If the Company cannot grant all 2,375,000 shares due to the unavailability of such shares under the Company’s shareholder-approved equity compensation plans, then the Company shall grant the remaining un-granted shares under this Section6(a) within 30 days of the date that the Company’s shareholders approve either (i)a new equity compensation plan or (ii)an amendment to the Company’s existing equity compensation plan that increases the number of available shares under such plan so that all of the remaining un-granted shares may be granted. (b) In addition to the Special Performance-Based Restricted Stock Grant, during the Term of Employment, the Executive shall be eligible to participate in the Company’s applicable long-term incentive compensation plan as maybe established and modified from time to time by the Board in its sole discretion commensurate with his titles and position, and shall be eligible to receive awards under that plan in such form and amounts, and subject to such conditions, as the Compensation Committee shall determine each year. 7. Employee Benefit Programs. (a) During the Term of Employment, the Executive shall be entitled to participate in all employee welfare and pension benefit plans, programs and/or arrangements applicable to the senior-level executives. (b) During the Term of Employment, the Company shall provide and/or pay for a life insurance policy on the Executive’s life with a $2 million death benefit. The Executive shall designate in his sole discretion the beneficiary under such policy. If the life insurance cannot be purchased at standard rates, then the Company shall provide and/or pay for that amount of insurance that can be purchased for premiums equal to the coverage specified above at standard rates. (c) During the Term of Employment, the Executive shall be entitled to be reimbursed for (1)car in an amount of $1,000 per month and local travel expenses including insurance, maintenance and fuel expenses, (2)mobile telephone and (3)miscellaneous expenses. 8. Reimbursement of Business Expenses. During the Term of Employment, the Executive is authorized to incur reasonable business expenses in carrying out his duties and responsibilities under this Agreement, and the Company shall promptly reimburse him for all such reasonable business expenses incurred in connection with carrying out the business of the Company, subject to documentation in accordance with the Company’s policy. The Company shall pay directly or reimburse the Executive for all attorneys’ fees, disbursements and costs incurred by the Executive in connection with the negotiation, preparation and execution of this Agreement, up to a maximum of $7,500, subject to proper documentation. 9. Perquisites. During the Term of Employment, the Executive shall be entitled to participate in the Company’s executive perquisite and fringe benefit programs applicable to the Company’s senior-level executives in accordance with the terms and conditions of such arrangements as are in effect from time to time. Notwithstanding anything contained in this Agreement to the contrary, the Executive shall be entitled to commercial first-class air travel and accommodations when traveling on Company business. Vacation. The Executive shall be entitled to at least 30 paid vacation days per calendar year in accordance with the Company’s vacation policy in effect from time to time,Executive may at his sole option carry 100% of all unused vacation into the next year or choose to be paid for the time at his normal rate of pay. If payment is chosen, it will occur within January of the year following the year in which it was earned. [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY Termination of Employment. (a) Termination of Employment Due to Death. In the event of the Executive’s death during the Term of Employment, the Term of Employment shall end as of the date of the Executive’s death and his estate and/or beneficiaries, as the case may be, shall be entitled to the following: Base Salary earned but not paid prior to the date of the Executive’s death, payable within 15 days of the Termination Date; all annual incentive compensation awards with respect to any year prior to the year in which the date of the Executive’s death occurs that have been earned but not paid, payable (i)if the amount of the award had been determined as of or prior to the Termination Date, then within 15 days of the Termination Date or (ii)if the amount of the award had not been determined as of or prior to the Termination Date, then at such time as such awards would have been paid in the absence of such termination of employment; a pro rata Target Bonus, payable within 15 days of the Termination Date; all restricted stock, restricted stock units, performance shares, performance units, stock options, stock appreciation rights and all other equity-based LTIC awards, including but not limited to the Special Performance-Based Restricted Stock Grant, shall immediately vest as of the Termination Date and be paid or distributed, as the case may be, within 15 days of the Termination Date; all performance-based compensation payable in cash and based on a performance metric other than stock price shall be paid on a pro rata basis based on the portion of the performance period completed as of the Termination Date and assuming, for these purposes, that all target goals had been achieved as of the Termination Date, payable within 15 days of the Termination Date; all stock options held by the Executive as of the date of the Executive’s death and that were granted prior to the Effective Date shall remain exercisable until such times as they terminate in accordance with the terms of the applicable stock option agreements; all stock options held by the Executive as of the date of the Executive’s death and that were granted on or after the Effective Date shall remain exercisable until the earlier of: (A) the stock option’s originally scheduled expiration date, or (B) the end of the 2-year period immediately following the Termination Date; all premiums on health insurance for his spouse and his dependents shall be fully paid by the Company for as long as they are eligible for COBRA coverage under the Company’s health plan; any amounts earned, accrued or owing to the Executive but not yet paid under Section7, 8, 9 or 10 above; and such other or additional benefits, if any, as may be provided under applicable plans, programs and/or arrangements of the Company. (b) Termination of Employment Due to Disability. If the Executive’s employment is terminated due to Disability during the Term of Employment, either by the Company or by the Executive, the Term of Employment shall end as of the date of the termination of the Executive’s employment and the Executive shall be entitled to the following: Base Salary earned but not paid prior to the Termination Date, payable within 15 days of the Termination Date; [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY all annual incentive compensation awards with respect to any year prior to the year in which the Termination Date occurs that have been earned but not paid, payable (i)if the amount of the award had been determined as of or prior to the Termination Date, then within 15 days of the Termination Date or (ii)if the amount of the award had not been determined as of or prior to the Termination Date, then at such time as such awards would have been paid in the absence of such termination of employment; a pro rata Target Bonus, payable within 15 days of the Termination Date; all restricted stock, restricted stock units, performance shares, performance units, stock options, stock appreciation rights and all other equity-based LTIC awards, including but not limited to the Special Performance-Based Restricted Stock Grant, shall immediately vest as of the Termination Date and be paid or distributed, as the case may be, within 15 days of the Termination Date; all performance-based compensation payable in cash and based on a performance metric other than stock price shall be paid on a pro rata basis based on the portion of the performance period completed as of the Termination Date and assuming, for these purposes, that all target goals had been achieved as of the Termination Date, payable within 15 days of the Termination Date; all stock options held by the Executive as of the Termination Date and that were granted prior to the Effective Date shall remain exercisable until such times as they terminate in accordance with the terms of the applicable stock option agreements; all stock options held by the Executive as of the Termination Date and that were granted on or after the Effective Date shall remain exercisable until the earlier of: (A) the stock option’s originally scheduled expiration date, or (B) the end of the 1-year period immediately following the Termination Date; all premiums on health insurance for himself, his spouse and his dependents shall be fully paid by the Company for as long as they are eligible for COBRA coverage under the Company’s health plan; any amounts earned, accrued or owing to the Executive but not yet paid under Section7, 8, 9 or 10 above; and such other or additional benefits, if any, as may be provided under applicable plans, programs and/or arrangements of the Company. In no event shall a termination of the Executive’s employment for Disability occur unless the Party terminating the Executive’s employment gives written notice to the other Party in accordance with Section26 below. (c) Termination of Employment by the Company for Cause. If the Company terminates the Executive’s employment for Cause during the Term of Employment, the Term of Employment shall end as of the date of the termination of the Executive’s employment for Cause and the Executive shall be entitled to the following: Base Salary earned but not paid prior to the Termination Date; any amounts earned, accrued or owing to the Executive but not yet paid under Section7, 8, 9 or 10 above; and such other or additional benefits, if any, as are provided under applicable plans, programs and/or arrangements of the Company. [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY In no event shall a termination of the Executive’s employment for Cause occur unless the Company gives written notice to the Executive in accordance with Section26 below stating with specificity the events or actions that constitute Cause and providing the Executive with an opportunity to cure (if curable) within a reasonable period of time. No termination of the Executive’s employment for Cause shall be permitted unless the Termination Date occurs during the 120-day period immediately following the date that the events or actions constituting Cause first become known to the Board. Cause shall in no event be deemed to exist except upon a finding reflected in a resolution of the Board, whose finding shall not be binding upon any decision-maker ruling on this Agreement, at a meeting to which the Executive (and the Executive’s counsel) shall be invited upon proper notice. If the Executive’s employment is terminated by the Company under this Section1l(c) based on Cause pursuant to Section l(j)(l) above and the Executive’s conviction is overturned on appeal, then the Executive’s employment shall be deemed to have been terminated by the Company without Cause in accordance with Section11(d) below. (d) Termination of Employment by the Company Without Cause. If the Executive’s employment is terminated by the Company without Cause, other than due to death or Disability, the Term of Employment shall end as of the date of the termination of the Executive’s employment without Cause and the Executive shall be entitled to the following: Base Salary earned but not paid prior to the Termination Date, payable within 15 days of the Termination Date; all annual incentive compensation awards with respect to any year prior to the year in which the Termination Date occurs that have been earned but not paid, payable (i)if the amount of the award had been determined as of or prior to the Termination Date, then within 15 days of the Termination Date or (ii)if the amount of the award had not been determined as of or prior to the Termination Date, then at such time as such awards would have been paid in the absence of such termination of employment; 100% of the annual incentive compensation bonus described in Section5 above, based on the achievement of the performance goals established under such arrangement, with respect to the year in which the Termination Date occurs, payable when such annual incentive compensation bonuses are paid to other senior executives of the Company; a lump sum cash amount equal to 100% of the sum of (i)the greater of (x)the Base Salary in effect on the Termination Date or (y)the Base Salary immediately prior to any reduction that would constitute Good Reason, plus (ii)the greater of (a)the Target Bonus in effect on the Termination Date or (b)the Target Bonus immediately prior to any reduction that would constitute Good Reason, payable within 15 days of the Termination Date; all restricted stock, restricted stock units, stock options, stock appreciation rights and all other equity-based LTIC awards shall immediately vest as of the Termination Date and be paid or distributed, as the case may be, within 15 days of the Termination Date, other than performance shares, performance units, and other performance-based equity awards which shall vest on the date that the performance goals established under such performance-based equity compensation arrangement are achieved; all performance-based compensation payable in cash and based on a performance metric other than stock price shall be paid on a pro rata basis based on the achievement of the performance goals established under such arrangement, payable when such performance-based compensation is paid to other senior executives of the Company; all stock options held by the Executive as of the Termination Date and that were granted prior to the Effective Date shall remain exercisable until such times as they terminate in accordance with the terms of the applicable stock option agreements; all stock options held by the Executive as of the Termination Date and that were granted on or after the Effective Date shall remain exercisable until the earlier of: (A) the stock option’s originally scheduled expiration date, or [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY (B) the end of the 1-year period immediately following the Termination Date; all premiums on health insurance for himself, his spouse and his dependents shall be fully paid by the Company for as long as they are eligible for COBRA coverage under the Company’s health plan; any amounts earned, accrued or owing to the Executive but not yet paid under Section7, 8, 9 or 10 above; and such other or additional benefits, if any, as are provided under applicable plans, programs and/or arrangements of the Company; a severance payment of $2,00,000 payable in good funds within fifteen (15) days of termination. In no event shall a termination of the Executive’s employment without Cause occur unless the Company gives written notice to the Executive in accordance with Section26 below. (e) Termination of Employment by the Executive for Good Reason. The Executive may terminate his employment for Good Reason, provided that the Termination Date occurs during the 2-year period immediately following the date that the events or actions constituting Good Reason first become known to the Executive. Upon a termination by the Executive of his employment for Good Reason, the Term of Employment shall end as of the date of the termination of the Executive’s employment for Good Reason and the Executive shall be entitled to the same payments and benefits as provided in Section11(d) above. In no event shall a termination of the Executive’s employment for Good Reason occur unless the Executive gives written notice to the Company in accordance with Section26 below stating with specificity the events or actions that constitute Good Reason (a “Good Reason Notice”). In addition, the Executive shall provide the Good Reason Notice to the Company during the 90-day period immediately following the date that the events or actions constituting Good Reason first become known to the Executive. The Executive shall provide the Company with an opportunity to cure (if curable) the events or actions constituting Good Reason within a reasonable period of time, but at least 30 days from the date the Company receives the Good Reason Notice. (f) Voluntary Termination of Employment by the Executive Without Good Reason. If the Executive voluntarily terminates his employment without Good Reason, other than a termination of employment due to death or Disability, the Term of Employment shall end as of the date of the termination of the Executive’s employment without Good Reason and the Executive shall be entitled to the same payments and benefits as provided in Section1l(c) above, provided that the Executive shall be entitled to all annual incentive compensation awards with respect to any year prior to the year in which the Termination Date occurs that have been earned but not paid, payable at such time as such awards would have been paid in the absence of such termination of employment. In no event shall a voluntary termination of the Executive’s employment without Good Reason occur unless the Executive gives written notice to the Company in accordance with Section26 below at least 30 days prior to the date of the actual date of the termination of the Executive’s employment. A termination of the Executive’s employment under this Section 1l(f) shall not be a breach of this Agreement. (g) Termination of Employment in Connection with a Change in Control. If the Executive’s employment is terminated by the Company without Cause or by the Executive for Good Reason during (i)the 6-month period immediately preceding the date of the Change in Control or (ii)the 2-year period immediately following the date of the Change in Control, the Term of Employment shall end as of the date of the termination of the Executive’s employment without Cause or for Good Reason, as the case may be, and the Executive shall be entitled to the following: Base Salary earned but not paid prior to the Termination Date, payable within 15 days of the Termination Date; [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY all annual incentive compensation awards with respect to any year prior to the year in which the Termination Date occurs that have been earned but not paid, payable (i)if the amount of the award had been determined as of or prior to the Termination Date, then within 15 days of the Termination Date or (ii)if the amount of the award had not been determined as of or prior to the Termination Date, then at such time as such awards would have been paid in the absence of such termination of employment; a pro rata Target Bonus, payable within 15 days of the Termination Date; a lump sum cash amount equal to 300% of the sum of (i)the greater of (x)the Base Salary in effect on the Termination Date or (y)the Base Salary immediately prior to any reduction that would constitute Good Reason, plus (ii)the greater of (a)the Target Bonus in effect on the Termination Date or (b)the Target Bonus immediately prior to any reduction that would constitute Good Reason, payable within 15 days of the Termination Date; all restricted stock, restricted stock units, performance shares, performance units, stock options, stock appreciation rights and all other equity-based LTIC awards, including but not limited to the Special Performance-Based Restricted Stock Grant, shall immediately vest as of the Termination Date and be paid or distributed, as the case may be, within 15 days of the Termination Date; all performance-based compensation payable in cash and based on a performance metric other than stock price shall be paid on a pro rata basis based on the portion of the performance period completed as of the Termination Date and assuming, for these purposes, that all target goals had been achieved as of the Termination Date, payable within 15 days of the Termination Date; all stock options held by the Executive as of the Termination Date and that were granted prior to the Effective Date shall remain exercisable until such times as they terminate in accordance with the terms of the applicable stock option agreements; all stock options held by the Executive as of the Termination Date and that were granted on or after the Effective Date shall remain exercisable until the earlier of: (A) the stock option’s originally scheduled expiration date, or (B) the end of the 1-year period immediately following the Termination Date; all premiums on health insurance for himself, his spouse and his dependents shall be fully paid by the Company for as long as they are eligible for COBRA coverage under the Company’s health plan; any amounts earned, accrued or owing to the Executive but not yet paid under Section7, 8, 9 or 10 above; and such other or additional benefits, if any, as are provided under applicable plans, programs and/or arrangements of the Company. In no event shall a termination of the Executive’s employment without Cause in connection with a Change in Control occur unless the Company gives written notice to the Executive in accordance with Section26 below. [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY (h) Clawback of Certain Compensation and Benefits. If, after the termination of the Executive’s employment with the Company for any reason other than by the Company for Cause: it is determined in good faith by the Board and in accordance with the due process requirements of Section11(c) that the Executive’s employment could have been terminated by the Company for Cause under Section1l(c) above, or the Executive breaches Sections 14(a) or 14(b) below; then in addition to any other remedy that may be available to the Company in law or equity and/or pursuant to any other provisions of this Agreement, the Executive’s employment shall be deemed to have been terminated for Cause retroactively to the Termination Date and the Executive shall also be subject to the following provisions: (i) the Executive shall be required to pay to the Company, immediately upon written demand by the Board, all amounts paid to him by the Company, whether or not pursuant to this Agreement, on or after the Termination Date (including the pre-tax cost to the Company of any benefits (other than those described in clause (iii)of this Section11(h)(3)) provided by the Company) that are in excess of the total amount that the Company would have been required to pay (and the pre-tax cost of any benefits (other than those described in clause (iii)of this Section11(h)(3)) that the Company would have been required to provide) to the Executive if the Executive’s employment with the Company had been terminated by the Company for Cause in accordance with Section11(c) above; (ii) all vested and unvested stock options then held by the Executive shall immediately expire; and (iii) the Executive shall be required to pay to the Company, immediately upon written demand by the Board, an amount equal to all Accelerated Equity Award Gains that the Executive has received. Notwithstanding anything contained in this Agreement to the contrary, this Section11 (h) shall not apply if the Board knew or should have known as of or prior to the Termination Date that the Executive’s employment could have been terminated for Cause in accordance with Section11(c) above. (i) No Mitigation; No Offset. In the event of any termination of the Executive’s employment under this Section11, the Executive shall be under no obligation to seek other employment and there shall be no offset against amounts due the Executive under this Agreement on account of any compensation attributable to any subsequent employment that he may obtain except as specifically provided in this Section11. Notwithstanding anything contained in this Agreement to the contrary, all compensation and benefits payable under this Section11 shall be reduced by any other compensation and benefits payable under any severance or change-in-control plan, program, policy or arrangement of the Company in which the Executive is a participant and under which he has actually and previously received compensation and/or benefits. (j) Return of Company Property. Following the Termination Date, the Executive or his personal representative shall return all Company property in his possession, including but not limited to all computer equipment (hardware and software), telephones, facsimile machines, palm pilots and other communication devices, credit cards, office keys, security access cards, badges, identification cards and all copies (including drafts) of any documentation or information (however stored) relating to the business of the Company, its customers and clients or its prospective customers and clients (provided that the Executive may retain a copy the addresses contained in his rolodex, palm pilot, PDA or similar device). [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY (k) Resignation as an Officer and Director. On or before the Termination Date, the Executive shall submit to the Company in writing his resignation as (i)an officer of the Company and of all Subsidiaries and (ii)a member of the Board of Directors and of the board of directors of all Subsidiaries. (1) Nature of Payments. Any amounts due under this Section11 are in the nature of severance payments considered to be reasonable by the Company and are not in the nature of a penalty. (m) Waiver and Release. If the termination of the Executive’s employment is subject to Section11(d), 11(e), or 11(g), the Executive and the Company agree that each Party shall execute a waiver and release substantially in the form attached to this Agreement as Exhibit A, and the Executive’s rights to receive any payments or benefits pursuant to Section11(d)(3) through 11(d)(9) or Section11(g)(3) through 11(g)(9) above shall be subject to and conditioned upon the Executive’s execution of such waiver and release. (n) Cooperation. Following the Term of Employment, the Executive shall give his assistance and cooperation willingly, upon reasonable advance notice with due consideration for his other business or personal commitments, in any matter relating to his position with the Company, or his expertise or experience as the Company may reasonably request, including his attendance and truthful testimony where deemed appropriate by the Company, with respect to any investigation or the Company’s defense or prosecution of any existing or future claims or litigations or other proceedings relating to matters in which he was involved or potentially had knowledge by virtue of his employment with the Company. In no event shall his cooperation materially interfere with his services for a subsequent employer or other similar service recipient. To the extent permitted by law, the Company agrees that (i)it will promptly reimburse the Executive for his reasonable and documented expenses in connection with his rendering assistance and/or cooperation under this Section11(n) upon his presentation of documentation for such expenses and (ii)the Executive will be reasonably compensated for any continued material services as required under this Section11(n). Tax Matters. (a) Withholding. The Company may withhold from any amounts payable under this Agreement such federal, state and local taxes as may be required to be withheld pursuant to any applicable law or regulation. (b) Sections 280G/4999 Golden Parachute Tax. If during or after the Term of Employment, the Executive becomes subject to the excise tax imposed by Code Section4999 (the “Parachute Excise Tax”), the Parties agree to the following: Mandatory Reduction. If the aggregate of all “parachute payments” (as such term is used under Code Section280G) exceeds 300% of the “base amount” (as such term is used under Code Section280G) by less than $550,000, then the parachute payment shall be reduced to 299.99% of such base amount. Tax Gross-Up. If the aggregate of all parachute payments exceeds 300% of the base amount by $550,000 or more, then the Company shall pay to the Executive a tax gross-up payment so that after payment by or on behalf of the Executive of all federal, state, and local excise, income, employment, Medicare and any other taxes (including any related penalties and interest) resulting from the payment of the parachute payments and the tax gross-up payments to the Executive by the Company, the Executive retains on an after-tax basis an amount equal to the amount that the Executive would have retained if he had not been subject to the Parachute Excise Tax. Computation of Excess Parachute Payment. The computation of the excess parachute payment in accordance with Code Section280G shall be done by a nationally recognized and reputable independent accounting or valuation firm mutually selected by the Executive and the Company, and if the Parties cannot so agree on the selection of a firm, then each Party shall select a firm and the two selected firms shall select a third firm that shall make the computations for this purpose, [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY Notification by Executive. The Executive shall notify the Company in writing of any claim by the Internal Revenue Service that, if successful, would require the payment by the Company of any tax gross-up payments. Such notification shall be given as soon as practicable but no later than 10 business days after the Executive is informed in writing of such claim and shall apprise the Company of the nature of such claim and the date on which such claim is requested to be paid. The Executive shall not pay such claim prior to the expiration of the 30-day period following the date on which he gives such notice to the Company (or such shorter period ending on the date that any payment of taxes with respect to such claim is due). If the Company notifies the Executive in writing prior to the expiration of such period that it desires to contest such claim, the Executive shall: a. give the Company any information reasonably requested by the Company relating to such claim, b. take such action in connection with contesting such claim as the Company shall reasonably request in writing from time to time, including, without limitation, accepting legal representation with respect to such claim by an attorney reasonably selected by the Company, c. cooperate with the Company in good faith in order effectively to contest such claim, and d. permit the Company to participate in any proceedings relating to such claim; provided, however, that the Company shall bear and pay directly all costs and expenses (including additional interest and penalties) incurred in connection with such contest and shall indemnify and hold the Executive harmless, on an after-tax basis, for any excise tax or income tax (including interest and penalties with respect thereto) imposed as a result of such representation and payment of costs and expenses. Without limitation on the foregoing provisions of this Section12(b), the Company shall control all proceedings taken in connection with such contest and, at its sole option, may pursue or forego any and all administrative appeals, proceedings, hearings and conferences with the taxing authority in respect of such claim and may, at its sole option, either direct the Executive to pay the tax claimed and sue for a refund or contest the claim in any permissible manner, and the Executive agrees to prosecute such contest to a determination before any administrative tribunal, in a court of initial jurisdiction and in one or more appellate courts, as the Company shall determine; provided, however, that if the Company directs the Executive to pay such claim and sue for a refund, the Company shall advance the amount of such payment to the Executive, on an interest-free basis and shall indemnify and hold the Executive harmless, on an after-tax basis, from any excise tax or income tax (including interest or penalties with respect thereto) imposed with respect to such advance or with respect to any imputed income with respect to such advance; and further provided that any extension of the statute of limitations relating to payment of taxes for the taxable year of the Executive with respect to which such contested amount is claimed to be due is limited solely to such contested amount. Furthermore, the Company’s control of the contest shall be limited to issues with respect to which a gross-up payment would be payable hereunder and the Executive shall be entitled to settle or contest, as the case may be, any other issue raised by the Internal Revenue Service or any other taxing authority. Refunds and Repayments. If, after the receipt by the Executive of an amount advanced by the Company pursuant to Section12(b)(2) above, the Executive becomes entitled to receive any refund with respect to such claim, the Executive shall (subject to the Company’s complying with the requirements of this Section12(b) promptly pay to the Company the amount of such refund (together with any interest paid or credited thereon [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY after taxes applicable thereto). If, after the receipt by the Executive of an amount advanced by the Company pursuant to Section12(b)(2) above, a determination is made that the Executive shall not be entitled to any refund with respect to such claim and the Company does not notify the Executive in writing of its intent to contest such denial of refund prior to the expiration of 30 days after such determination, then such advance shall be forgiven and shall not be required to be repaid and the amount of such advance shall offset, to the extent thereof, the amount of gross-up payment required to be paid. (c) Section 409A. Full Compliance. It is the intent of the Parties that all compensation and benefits payable or provided to the Executive (whether under this Agreement or otherwise) shall fully comply with the requirements of Code Section409A. The Company agrees that it will not, without the Executive’s prior written consent, take any action, or refrain from taking any action, that would result in the imposition of tax, interest and/or penalties upon the Executive under Code Section409A, and that it will hold the Executive harmless if any action it takes results in the imposition of such tax, interest and/or penalties. Specified Employee. Notwithstanding anything contained in this Agreement to the contrary, if the Executive is a “specified employee” (determined in accordance with Code Section409A and Treasury Regulation Section1.409A-3(i)(2)) as of the Termination Date, and if any payment, benefit or entitlement provided for in this Agreement or otherwise both (i)constitutes a “deferral of compensation” within the meaning of Code Section409A (“Nonqualified Deferred Compensation”) and (ii)cannot be paid or provided in a manner otherwise provided herein or otherwise without subjecting the Executive to additional tax, interest and/or penalties under Code Section409A, then any such payment, benefit or entitlement that is payable during the first 6 months following the Termination Date shall be paid or provided to the Executive in a lump sum cash payment to be made on the earlier of (x)the Executive’s death or (y)the first business day of the seventh calendar month immediately following the month in which the Termination Date occurs. Change in Control. Notwithstanding anything contained in this Agreement to the contrary, any payment or benefit that (i)qualifies as Nonqualified Deferred Compensation and (ii)is paid or distributed due to a Change in Control, whether pursuant to this Agreement or otherwise, shall only be paid or distributed if such event that qualifies as a Change in Control under this Agreement also qualifies as either a “change in the ownership or effective control of a corporation” or a “change in the ownership of a substantial portion of the assets of a corporation” in accordance with Treasury Regulation 1.409A-3(i)(5). Expense Reimbursements. Notwithstanding anything contained in this Agreement to the contrary, except to the extent any reimbursement, payment or entitlement under Sections 7, 8, 9 or 10 above does not qualify as Nonqualified Deferred Compensation, (i)the amount of expenses eligible for reimbursement or the provision of any in-kind benefit (as defined in Section409A) to the Executive during any calendar year will not affect the amount of expenses eligible for reimbursement or provided as in-kind benefits to the Executive in any other calendar year, (ii)the reimbursements for expenses for which the Executive is entitled shall be made on or before the last day of the calendar year following the calendar year in which the applicable expense is incurred and (iii)the right to payment or reimbursement or in-kind benefits may not be liquidated or exchanged for any other benefit [Missing Graphic Reference] Barry Schwartz- EXECUTION COPY Reimbursement of Expenses in Connection with a Separation from Service. Notwithstanding anything contained in this Agreement to the contrary, any payment or benefit paid or provided under Section11 above or otherwise paid or provided due to a “separation from service” (as such term is described and used in Code Section409A and the Treasury Regulations promulgated there under) that is exempt from Code Section409A pursuant to Treasury Regulation Section1.409A-l(b)(9)(v) shall be paid or provided to the Executive only to the extent the expenses are not incurred or the benefits are not provided beyond the last day of the second taxable year of the Executive following the taxable year of the Executive in which the separation from service occurs; provided, however that the Company reimburses such expenses no later than the last day of the third taxable year following the taxable year of the Executive in which the separation from service occurs. Involuntary Separation due to Good Reason. Notwithstanding anything contained in this Agreement to the contrary, the Executive may only terminate his employment for Good Reason in accordance with Section11 (e) above only if such termination of employment complies with Treasury Regulation Section1.409A-1(n)(2).
